Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claim 1-20 are pending.
Claims 1-20 are rejected.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1,8,16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 9,18  of U.S. Patent No. 10862617 in view of Mekkattuparamban (US-PG-PUB 2013/0188494 A1) hereinafter Mekka

Furthermore, For claim 1 of the current application, a claim mapping of limitations between current application claim 1 and claim 1 of  USPN 10862617, wherein the differences between the claims are underlined.

As to claim 1
Instant application claim 1 17091647
Claim 1 of Patented case 
A method performed by a network device, comprising:
A method comprising:
receiving packet flows at a network device;
assigning packets of a plurality of packet flows to a set of scheduler queues, wherein a respective packet flow of said plurality of packet flows is associated with a respective scheduler queue of said set of scheduler queues, and wherein said assigning comprises  assigning packets from different packet flows of said plurality of packet flows to a same scheduler queue of said set of scheduler queues responsive to an indication that said different packet flows are spaced apart from each other by at least a prescribed interval; 
assigning packets of said packet flows to a set of scheduler queues, wherein a respective packet flow is associated with a respective scheduler queue and is associated with a respective age counter, and wherein said assigning comprises assigning packets from different packet flows to a same scheduler queue responsive to an indication that said packets of said different packet flows are spaced apart from each other by at least a prescribed interval;
responsive to a packet being assigned to a selected scheduler queue, resetting an age counter associated with said selected scheduler queue and incrementing age counters of scheduler queues of said set of scheduler queues less said selected scheduler queue,


reallocating a scheduler queue of said set of scheduler queues to a different packet flow of said plurality of packet flows in response to occurrence of a reallocation event for said scheduler queue;
wherein said assigning said packets from said different packet flows comprises reallocating a scheduler queue to a different packet flow based on values of age counters associated with said set of scheduler queues;
providing packets from said set of scheduler queues to a plurality of processing units for processing, 

wherein each scheduler queue of said set of scheduler queues is configured to provide said packets from said set of scheduler queues to a respective processing unit of said plurality of processing units. 

providing packets from said set of scheduler queues to a plurality of processing units for processing concurrently, 
wherein each scheduler queue is configured to provide said packets from said set of scheduler queues to a respective processing unit.


Claim 1 of patented application 10862617 does not teach occurrence of a reallocation event for said scheduler queue; said plurality of processing units. 
However, Mekka from a similar field of endeavor teaches occurrence of a reallocation event for said scheduler queue (Mekka [0035]-[0040] reallocation of flow to different queue based on bucket reallocation i.e. scheduler queue reallocation); said plurality of processing units(Mekka [0014] multi-core processing). 
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Mekka and the teaching of claim 1 of  10862617 to use a polling system to find out for how long a queue or bucker has been idle in order to perform reallocation. Because Mekka teaches avoiding uneven load distribution by using aggregated ports channels and multi-core to processing to provide dynamic traffic distribution (Mekka [0002]).
 As indicated by the table above, the current application does not teach “receiving packet flows at a network device”, “and is associated with a respective age counter, “, “responsive to a packet being assigned to a selected scheduler queue, resetting an age counter associated with said selected scheduler queue and incrementing age counters of scheduler queues of said set of scheduler queues less said selected scheduler queue”, “processing concurrently” Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 1 of the current application is patentably not distinct from  claim 1 of patented case 10862617.

As to claim 8
Furthermore, For claim 8 of the current application, a claim mapping of limitations between current application claim 8 and claim 9 of USPN 10862617, wherein the differences between the claims are underlined.

Instant application claim 8 17091647
Patented case 10862617 claim 9 
A network device, comprising:
A network device comprising
a network interface configured to receive a plurality of packet flows;
a network interface configured to receive packet flows
memory coupled to said network interface and operable to store a table comprising entries comprising identifiers for said packet flows;
memory coupled to said network interface and operable to store a table comprising representations of a number of packet flow identifications;
a scheduler coupled to said memory
a scheduler coupled to said memory;
a set of scheduler queues coupled to said scheduler, wherein each entry of said entries in said table is associated with a respective scheduler queue of said set of scheduler queues;
a set of scheduler queues coupled to said scheduler; age counters coupled to said memory, wherein each representation of a packet flow identification in said table is associated with a respective age counter and a respective scheduler queue in said set of scheduler queues, 

wherein said scheduler is configured to:
wherein said queues scheduler is configured to: 
assign packets from different packet flows of said plurality of packet flows to a same scheduler queue responsive to an indication that said different packet flows are spaced apart from each other by at least a prescribed interval;
assign packets from different flows to a same scheduler queue responsive to an indication that said packets of said different packet flows are spaced apart from each other by at least a prescribed interval;
select a scheduler queue from said set of scheduler queues using said table; assign a packet to said selected scheduler queue;
select a scheduler queue from said set of scheduler queues based on said age counters and said table; and assign a packet to said selected scheduler queue,
assign a packet to said selected scheduler queue;
and wherein, responsive to said packet being assigned to said selected scheduler queue:
reallocate said scheduler queue to a different packet flow of said plurality of packet flows in response to occurrence of a reallocation event for said scheduler queue;
an age counter associated with said selected scheduler queue is configured to reset; and age counters of scheduler queues of said set of scheduler queues less said selected scheduler are each configured to increment in a saturation manner
and a plurality of processing units coupled to said set of scheduler queues, wherein each scheduler queue of said set of scheduler queues is configured to provide said packets to a respective processing unit of said plurality of processing units.
queue are each configured to increment in a saturation manner; and a plurality of processing units coupled to said set
scheduler queues and configured to process said packets concurrently, wherein each scheduler queue is configured to provide said packets to a respective processing unit. 


Claim 9 of patented application 10862617 does not teach occurrence of a reallocation event for said scheduler queue; said plurality of processing units. 
However, Mekka from a similar field of endeavor teaches occurrence of a reallocation event for said scheduler queue (Mekka [0035]-[0040] reallocation of flow to different queue based on bucket reallocation scheduler queue reallocation); said plurality of processing units(Mekka [0014] multi-core processing). 
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Mekka and the teaching of  claim 9 of 10862617 to use a polling system to find out for how long a queue or bucker has been idle in order to perform reallocation. Because Mekka teaches avoiding uneven load distribution by using aggregated ports channels and multi-core to processing to provide dynamic traffic distribution (Mekka [0002]).
As indicated by the table above, the current application does not teach “age counters coupled to said memory, “, “based on said age counters”,” and wherein, responsive to said packet being assigned to said selected scheduler queue:” , “an age counter associated with said selected scheduler queue is configured to reset; and age counters of scheduler queues of said set of scheduler queues less said selected scheduler are each configured to increment in a saturation manner”, Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 8 of the current application is patentably not distinct from  claim 9 of patented case 10862617.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 17091647 Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to remove features to arrive at a broader claim.

For claim 16 of the current application, a claim mapping of limitations between current application claim 16 and claim 18 of USPN 10862617, wherein the differences between the claims are underlined.

Instant application claim 16 17091647
Patented case 10862617 claim 18
A system, comprising:
A network system comprising:
a plurality of processing units configured to process a plurality of packet flows received from a communication network;
a receiver configured to receive packet flows transmitted from a communication network; a plurality of processing units configured to process said packet flows in parallel;
a set of scheduler queues coupled to said plurality of processing units and configured  to provide packets to said plurality of processing units, wherein each scheduler queue of said set of scheduler queues is allocated to a respective processing unit of said plurality of processing units;
a set of scheduler queues coupled to said plurality of processing units and configured to provide packets to said plurality of processing units, wherein each scheduler queue is allocated to a respective processing unit;
and a packet scheduler configured to allocate said packets to said set of scheduler queues,
and a packet scheduler coupled to said set of scheduler queues and configured to allocate said packets to said set of scheduler queues, wherein a respective packet flow of said  plurality of packet flows is assigned to a respective scheduler queue of said set of scheduler queues, and wherein said packet scheduler is configured to assign packets from different packet flows of said plurality of packet flows to a same scheduler queue of said set of scheduler queues responsive to an indication that said different packet flows are spaced apart from each other by at least a prescribed interval.
wherein a respective packet flow is assigned to a respective scheduler queue, and wherein said packet scheduler is configured to assign packets from different packet flows to a same scheduler queue responsive to an indication that said packets of said different packet flows are spaced apart from each other by at least a prescribed interval.


Claim 16 of patented application 10862617 does not teach a receiver configured to receive packet flows transmitted from a communication network;
However, Mekka from a similar field of endeavor teaches a receiver configured to receive packet flows transmitted from a communication network(Mekka  fig. 9 [0043] packets being received at a network device) 
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Mekka and the teaching of claim 18 of  10862617 to use a receiver in order to queue flow. Because Mekka teaches avoiding uneven load distribution by using aggregated ports channels and multi-core to processing to provide dynamic traffic distribution (Mekka [0002]).

As indicated by the table above, the current application does not teach “a receiver configured to receive packet flows transmitted from a communication network” “in parallel” Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to remove feature to arrive at a broader claim. Therefore claim 16 of the current application is patentably not distinct from  claim 18 of patented case 10862617.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3,5,6,8,10-12,14 are rejected under 35 U.S.C. 103 as being unpatentable over Mekkattuparamban (US-PG-PUB 2013/0188494 A1) hereinafter Mekka and in view of Firoiu et al (US-PG-PUB 2006/0039393 A1). 

The current application is about POWS to assign packet to parallel processing queue and is shown in fig. 3


    PNG
    media_image1.png
    573
    835
    media_image1.png
    Greyscale










The primary reference Mekka is about dynamic mapping of flow and is shown in fig. 2

    PNG
    media_image2.png
    607
    526
    media_image2.png
    Greyscale









The secondary reference Firoiu is about weighted fair queue and is shown in fig.2


    PNG
    media_image3.png
    587
    872
    media_image3.png
    Greyscale




As to claim 1. Mekka teaches a method performed by a network device(Mekka [0013] flows of packet being received at a network device which works as a method), comprising:
 assigning packets of a plurality of packet flows to a set of scheduler queues(Mekka fig.2 [0020] packet being assigned to queues and [0022] each entry which are being assigned to queue having an aging field see also fig.3), wherein a respective packet flow of said plurality of packet flows is associated with a respective scheduler queue of said set of scheduler queues(Mekka fig.2 [0020] packet being assigned to queues and [0022] each entry which are being assigned to queue having an aging field see also fig.3), and wherein said assigning comprises  assigning packets from different packet flows of said plurality of packet flows to a same scheduler queue of said set of scheduler queues(Mekka fig. 4 and fig.9 @ 110 a new packet being received and a determination of whether a bucket or queue exist for the packet/flow if the qid is invalid no queue available in QAT then packet being assigned to a new queue), responsive to an indication that said different packet flows are spaced apart from each other by at least a prescribed interval(Mekka fig 4 110 this allocation take place based on the fact that a queue has been empty or idle or available to accept new packet or flow); 
reallocating a scheduler queue of said set of scheduler queues to a different packet flow of said plurality of packet flows in response to occurrence of a reallocation event for said scheduler queue(Mekka fig. 7 [0035] bucket being move to different resources queue based on a threshold i.e. if a queue has been idle for a long time and [0036][0037] queue reassignment taking place [0037] packet being moved to different bucket or queue based on expiry of a timer and selection of queue for a bucket based on a timer see also [0039] see also fig.9) ; and 
providing packets from said set of scheduler queues to a plurality of processing units for processing(Mekka fig. 7 [0035] bucket being move to different resources queue based on a threshold i.e. if a queue has been idle for a long time and [0036][0037] queue reassignment taking place [0037] packet being moved to different bucket or queue based on expiry of a timer and selection of queue for a bucket based on a timer see also [0039] see also fig.9) , 
Mekka does not teach wherein each scheduler queue of said set of scheduler queues is configured to provide said packets from said set of scheduler queues to a respective processing unit of said plurality of processing units.
However Firoiu from a similar field of endeavor teaches wherein each scheduler queue of said set of scheduler queues is configured to provide said packets from said set of scheduler queues to a respective processing unit of said plurality of processing units(Firoiu fig. 3 packet being assigned to processing queue or multiple scheduler and packet being assigned to queues and queue allocation table having an aging field and memory).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Firoiu and the teaching of Mekka to provide packet to said plurality of processing units. Because Firoiu teaches a method having multiple queues using memory devices having a write speed equal to the maximum rate of ingress ports and read speed equal to the maximum rate of the egress interface thus providing cost saving and efficient spectrum utilization(Firoiu [0006]).

As to claim 2. The combination of Mekka and Firoiu teaches all the limitations of parent claim 1,
Mekka teaches  wherein said reallocation event comprises a determination that a packet flow assigned to said scheduler queue is idle for a prescribed interval of time(Mekka fig 4 110 this allocation take place based on the fact that a queue has been empty or idle or available to accept new packet or flow).

As to claim 3. The combination of Mekka and Firoiu teaches all the limitations of parent claim 1,
Mekka teaches  wherein said reallocation event comprises a determination that a count of a number of packets of a packet flow assigned to said scheduler queue is below a threshold amount(Mekka fig. 7 [0035] bucket being move to different resources queue based on a threshold i.e. if a queue has been idle for a long time and [0036][0037] queue reassignment taking place [0037] packet being moved to different bucket or queue based on expiry of a timer and selection of queue for a bucket based on a timer see also [0039] see also fig.9). 

As to claim 5. The combination of Mekka and Firoiu teaches all the limitations of parent claim 1,
Mekka teaches  wherein said assigning further comprises, for each packet of said different packet flows:
determining if said each packet belongs to any packet flow currently associated with said set of scheduler queues based on identifiers for said different packet flows( Mekka [0022] each entry in the queue allocation table having a qid and age counter and load based on which packet are being assigned to flow and 32 bit integer for qid, load and aging see also [0020] packet being assigned to bucket based on hash function); and
responsive to a determination that a packet belongs to a packet flow currently associated with a scheduler queue of said set of scheduler queues(Mekka [0013] hash value being computed and compared from value in a header of packet based on which packet are being assigned to queue or bucket see also fig. 4 and fig 9), assigning said packet to said scheduler queue associated with said packet flow(Mekka [0013] hash value being computed and compared from value in a header of packet based on which packet are being assigned to queue or bucket).

As to claim 6. The combination of Mekka and Firoiu teaches all the limitations of parent claim 1,
Mekka teaches  wherein said reallocating comprises replacing(Mekka fig. 5, 6 [0028] entry on a bucket being removed or bucket being deallocated when bucket is empty for certain time interval and see also [0022] to see correlation between queue and bucket and [0028] flow on bucket being move to different queue when no packet in bucket for a determined time and flow being moved to different queue), in a lookup table that stores entries comprising identifiers for packet flows currently associated with said set of scheduler queues(Mekka fig.2 [0020] [0022] each entry which are being assigned to queue having an aging field see also fig. 4 allocation of packet to queue based on a computed hash bucket identifier), an entry for a prior packet flow associated with said scheduler queue with an entry comprising an identifier for said different packet flow(Mekka fig.2 [0020] [0022] each entry which are being assigned to queue having an aging field see also fig.3).

As to claim 8. Mekka teaches a network device(Mekka fig. 1 network device 10), comprising:
a network interface configured to receive a plurality of packet flows(Mekka [0013] flows of packet being received at a network device and fig. 1 network device 10);
memory coupled to said network interface and operable to store a table comprising entries comprising identifiers for said packet flows(Mekka [0019] queue allocation table and memory); a
 scheduler coupled to said memory(Mekka [0020] queue allocation table having an aging field and memory); 
a set of scheduler queues coupled to said scheduler(Mekka fig.2 [0020] [0022] each entry which are being assigned to queue having an aging field see also fig.3), wherein each entry of said entries in said table is associated with a respective scheduler queue of said set of scheduler queues(Mekka fig.2 [0020] [0022] each entry which are being assigned to queue having an aging field see also fig. 4 allocation of packet to queue based on a computed hash bucket identifier);
wherein said scheduler is configured to:
 			assign packets from different packet flows of said plurality of packet flows to a same scheduler queue(Mekka fig. 5, 6 [0028] entry on a bucket being removed or bucket being deallocated when bucket is empty for certain time interval and see also [0022] to see correlation between queue and bucket and [0028] flow on bucket being move to different queue when no packet in bucket for a determined time and flow being moved to different queue), responsive to an indication that said different packet flows are spaced apart from each other by at least a prescribed interval( Mekka [0028] based on polling a queue assignment or reallocation take place the polling allow to detect activity or idle time of a bucket/queue);
select a scheduler queue from said set of scheduler queues using said table(Mekka fig.2 [0020] [0022] each entry which are being assigned to queue having an aging field see also fig. 4 allocation of packet to queue based on a computed hash bucket identifier), 
assign a packet to said selected scheduler queue(Mekka fig.2 [0020] packet being assigned to queues and [0022] each entry which are being assigned to queue having an aging field see also fig.3);
reallocate said scheduler queue to a different packet flow of said plurality of packet flows in response to occurrence of a reallocation event for said scheduler queue(Mekka fig. 5, 6 [0028] entry on a bucket being removed or bucket being deallocated when bucket is empty for certain time interval and see also [0022] to see correlation between queue and bucket and [0028] flow on bucket being move to different queue when no packet in bucket for a determined time and flow being moved to different queue); and
 a plurality of processing units coupled to said set of scheduler queues (Mekka [0014] packet being forwarded using multi-core processor), 
Mekka does not teach wherein each scheduler queue of said set of scheduler queues is configured to provide said packets to a respective processing unit of said plurality of processing units.
However Firoiu from a similar field of endeavor teaches wherein each scheduler queue of said set of scheduler queues is configured to provide said packets to a respective processing unit of said plurality of processing units(Firoiu fig. 3 packet being assigned to processing queue or multiple scheduler and packet being assigned to queues and queue allocation table having an aging field and memory).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Firoiu and the teaching of Mekka to provide packet to said plurality of processing units. Because Firoiu teaches a method having multiple queues using memory devices having a write speed equal to the maximum rate of ingress ports and read speed equal to the maximum rate of the egress interface thus providing cost saving and efficient spectrum utilization(Firoiu [0006]).

As to claim 10. The combination of Mekka and Firoiu teaches all the limitations of parent claim 8,
Mekka teaches  wherein said table comprises a hash table(Mekka [0013] hash value being computed and compared from value in a header of packet based on which packet are being assigned to queue or bucket),and wherein said scheduler is further configured to:
compute a hash key based on an identifier for a packet flow of said plurality of
packet flows that includes said packet(Mekka [0013] hash value being computed and compared from value in a header of packet based on which packet are being assigned to queue or bucket); 
use said hash key to search said table for a match entry matching said identifier for said packet flow that includes said packet(Mekka [0013] hash value being computed and compared from value in a header of packet based on which packet are being assigned to queue or bucket); and
responsive to locating said match entry in said table, assign said packet to a scheduler queue associated with said match entry(Mekka [0013] hash value being computed and compared from value in a header of packet based on which packet are being assigned to queue or bucket).

As to claim 11. The combination of Mekka and Firoiu teaches all the limitations of parent claim 8,
Mekka teaches  wherein said reallocation event comprises a determination that a packet flow assigned to said scheduler queue is idle for a prescribed interval of time(Mekka fig. 7 [0035] bucket being move to different resources queue based on a threshold i.e. if a queue has been idle for a long time and [0036][0037] queue reassignment taking place [0037] packet being moved to different bucket or queue based on expiry of a timer and selection of queue for a bucket based on a timer see also [0039] see also fig.9) .

As to claim 12. The combination of Mekka and Firoiu teaches all the limitations of parent claim 8,
Mekka teaches  wherein said reallocation event comprises a determination that a count of a number of packets of a packet flow assigned to said scheduler queue is below a threshold amount(Mekka fig. 7 [0035] bucket being move to different resources queue based on a threshold i.e. if a queue has been idle for a long time and [0036][0037] queue reassignment taking place [0037] packet being moved to different bucket or queue based on expiry of a timer and selection of queue for a bucket based on a timer see also [0039] see also fig.9) .

As to claim 14. The combination of Mekka and Firoiu teaches all the limitations of parent claim 8,
Mekka teaches  wherein reallocating said scheduler queue comprises replacing, in said table, an entry for a prior packet flow associated with said scheduler queue with an entry comprising an identifier for said different packet flow(Mekka fig. 5, 6 [0028] entry on a bucket being removed or bucket being deallocated when bucket is empty for certain time interval and see also [0022] to see correlation between queue and bucket and [0028] flow on bucket being move to different queue when no packet in bucket for a determined time and flow being moved to different queue).

Claim(s)  4,9,13, are rejected under 35 U.S.C. 103 as being unpatentable over  Firoiu et al (US-PG-PUB 2006/0039393 A1) and in view of Mekkattuparamban (US-PG-PUB 2013/0188494 A1) hereinafter Mekka and in view of Dumitrescu et al. (US-PG-PUB 2015/0341473 A1).

As to claim 4. The combination of  Mekka and Firoiu teaches all the limitations of parent claim 1
The combination of  Mekka and Firoiu  does not teach wherein said reallocation event comprises a determination that an identifier for a packet flow assigned to said scheduler queue is the least recently used entry in a table comprising identifiers for said packet flows
However Dumitrescu from a similar field of endeavor teaches wherein said reallocation event comprises a determination that an identifier for a packet flow assigned to said scheduler queue is the least recently used entry in a table comprising identifiers for said packet flows(Dumitrescu [0032] [0033] a table being for a match being matched based on whether a match is found or not action is being taken such has looking into a LRU or MRU and new entry being created to added the flow having no match).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Dumitrescu and the combined teaching of Mekka, Firoiu to search for a match in order to assign packet to queue. Because Dumitrescu teaches a method for hash table optimization by minimizing the amount of data to be compared against input data (Dumitrescu [0002]). 

As to claim 9. The combination of  Mekka and Firoiu teaches all the limitations of parent claim 8, 
The combination of  Mekka and Firoiu teaches wherein said scheduler is further configured to:
search said table to determine if said packet belongs to a packet flow currently associated with said set of scheduler queues(Mekka [0013] hash value being computed and compared from value in a header of packet based on which packet are being assigned to queue or bucket); 
The combination of  Mekka and Firoiu does not teach and
if said packet does not belong to a packet flow currently associated with said set of scheduler queues, then assign said packet to a Least-Recently-Used (LRU) scheduler queue
However Dumitrescu from a similar field of endeavor teaches  and
if said packet does not belong to a packet flow currently associated with said set of scheduler queues, then assign said packet to a Least-Recently-Used (LRU) scheduler queue(Dumitrescu [0032] [0033] a table being searched for a match based on whether a match is found or not action is being taken such has looking into a LRU  and new entry being created to add the flow having no match).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Dumitrescu and the combined teaching of Mekka, Firoiu to search for a match in order to assign packet to queue. Because Dumitrescu teaches a method for hash table optimization by minimizing the amount of data to be compared against input data (Dumitrescu [0002]). 

As to claim 13. The combination of  Mekka and Firoiu teaches all the limitations of parent claim 8, 
The combination of  Mekka and Firoiu does not teach wherein said reallocation event comprises a determination that a flow identifier for a packet flow assigned to said scheduler queue is the least recently used entry in said table
However Dumitrescu from a similar field of endeavor teaches wherein said reallocation event comprises a determination that a flow identifier for a packet flow assigned to said scheduler queue is the least recently used entry in said table(Dumitrescu [0032] [0033] a table being for a match being matched based on whether a match is found or not action is being taken such has looking into a LRU or MRU and new entry being created to added the flow having no match).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Dumitrescu and the combined teaching of Mekka, Firoiu and Shimonishi to search for a match in order to assign packet to queue. Because Dumitrescu teaches a method for hash table optimization by minimizing the amount of data to be compared against input data (Dumitrescu [0002]). 

Claim(s)  7,15 are rejected under 35 U.S.C. 103 as being unpatentable over Mekkattuparamban (US-PG-PUB 2013/0188494 A1) hereinafter Mekka in view  Firoiu et al (US-PG-PUB 2006/0039393 A1) and in view of in view of Shimonishi (US-PG-PUB 2003/0133466 A1).

As to claim 7. The combination of  Mekka and Firoiu teaches all the limitations of parent claim 1, 
The combination of  Mekka and Firoiu does not teach wherein said reallocating comprises assigning said different packet flow to a scheduler queue that is selected based on depths of said scheduler queues
However Shimonishi from a similar field of endeavor teaches wherein said reallocating comprises assigning said different packet flow to a scheduler queue that is selected based on depths of said scheduler queues(Shimonishi [0061] [0084] counter associated with a queue being reset based on queue length i.e. depth and fig.6, s411 a counter being reset and see also [0123]).
Therefore, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Shimonishi and the combined teaching of Mekka and Firoiu to reset a counter based on depth of a queue. Because Shimonishi teaches a method of controlling transmission of packets in multiple queues (Shimonishi [0031]).

As to claim 15. The combination of  Mekka and Firoiu teaches all the limitations of parent claim 8, 
The combination of  Mekka and Firoiu does not teach wherein reallocating said scheduler queue comprises assigning said different packet flow to a scheduler queue that is selected based on depths of said scheduler queues
However Shimonishi from a similar field of endeavor teaches wherein reallocating said scheduler queue comprises assigning said different packet flow to a scheduler queue that is selected based on depths of said scheduler queues(Shimonishi [0061] [0084] counter associated with a queue being reset based on queue length i.e. depth and fig.6, s411 a counter being reset and see also [0123]).
Therefore, it would have been obvious to a person of ordinary skills before the effective date of the application to combine the teaching of Shimonishi and the combined teaching of Mekka and Firoiu to reset a counter based on depth of a queue. Because Shimonishi teaches a method of controlling transmission of packets in multiple queues (Shimonishi [0031]).

Claim(s)  16,18,19 are rejected under 35 U.S.C. 103 as being unpatentable over  Firoiu et al (US-PG-PUB 2006/0039393 A1) and in view of Mekkattuparamban (US-PG-PUB 2013/0188494 A1) hereinafter Mekka.

As to claim 16.Firoiu teaches  a  system , comprising(Firoiu [0011] network
nodes which is a network system),
a plurality of processing units configured to process a plurality of packet flows received from a communication network (Firoiu fig. 1 and [0011] traffic/packet being received at the input of a switch or router); 
a set of scheduler queues coupled to said plurality of processing units and configured  to provide packets to said plurality of processing units(Firoiu fig.1 & 2 and
[0011] [0012] time-stamp scheduler queueing which is used to enqueue packet and
packet arranged in a chronological order), wherein each scheduler queue of said set of scheduler queues is allocated to a respective processing unit of said plurality of processing units(Firoiu fig.1 & 2 and [0011] [0012] time-stamp scheduler
queueing which is used to enqueue packet and packet arranged in a chronological
order); and 
a packet scheduler coupled to said set of scheduler queues(Firoiu fig.1 & 2 and [0011] [0012] time-stamp scheduler queueing which is used to enqueue packet and packet arranged in a chronological order),
Firoiu does not teach  and configured to allocate said packets to said set of scheduler queues, wherein a respective packet flow of said  plurality of packet flows is assigned to a respective scheduler queue of said set of scheduler queues, and wherein said packet scheduler is configured to assign packets from different packet flows of said plurality of packet flows to a same scheduler queue of said set of scheduler queues responsive to an indication that said different packet flows are spaced apart from each other by at least a prescribed interval. 
However Mekka from a similar field of endeavor teaches and configured to allocate said packets to said set of scheduler queues(Mekka fig. 4 and fig.9 @ 110 a new packet being received and a determination of whether a bucket or queue exist for the packet/flow if the qid is invalid no queue available in QAT then packet being assigned to a new queue), wherein a respective packet flow of said  plurality of packet flows is assigned to a respective scheduler queue of said set of scheduler queues(Mekka fig. 4 and fig.9 @ 110 a new packet being received and a determination of whether a bucket or queue exist for the packet/flow if the qid is invalid no queue available in QAT then packet being assigned to a new queue), and wherein said packet scheduler is configured to assign packets from different packet flows of said plurality of packet flows to a same scheduler queue of said set of scheduler queues(Mekka fig. 4 and fig.9 @ 110 a new packet being received and a determination of whether a bucket or queue exist for the packet/flow if the qid is invalid no queue available in QAT then packet being assigned to a new queue), responsive to an indication that said different packet flows are spaced apart from each other by at least a prescribed interval(Mekka fig 4 110 this allocation take place based on the fact that a queue has been empty or idle or available to accept new packet or flow).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Mekka and the teaching of Firoiu to use a polling system to find out for how long a queue or bucker has been idle in order to perform reallocation. Because Mekka teaches avoiding uneven load distribution by using aggregated ports channels and multi-core to processing to provide dynamic traffic distribution (Mekka [0002]).

As to claim 18. The combination of Firoui and Mekka teaches all the limitations of parent claim 16,
Firoui does not teach wherein said packet scheduler is further configured to reallocate a scheduler queue of said set of scheduler queues to a different packet flow in response to a determination that a packet flow assigned to said scheduler queue is idle for a prescribed interval of time
However Mekka from a similar field of endeavor teaches  wherein said packet scheduler is further configured to reallocate a scheduler queue of said set of scheduler queues to a different packet flow in response to a determination that a packet flow assigned to said scheduler queue is idle for a prescribed interval of time(Mekka fig. 7 [0035] bucket being move to different resources queue based on a threshold i.e. if a queue has been idle for a long time and [0036][0037] queue reassignment taking place [0037] packet being moved to different bucket or queue based on expiry of a timer and selection of queue for a bucket based on a timer see also [0039] see also fig.9) .
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Mekka and the teaching of Firoiu to use a polling system to find out for how long a queue or bucker has been idle in order to perform reallocation. Because Mekka teaches avoiding uneven load distribution by using aggregated ports channels and multi-core to processing to provide dynamic traffic distribution (Mekka [0002]).

As to claim 19. The combination of Firoui and Mekka teaches all the limitations of parent claim 16,
Firoui does not teach wherein said packet scheduler is further configured to reallocate a scheduler queue of said set of scheduler queues to a different packet flow in response to a determination that a count of a number of packets of a packet flow assigned to said scheduler queue is below a threshold amount
However Mekka from a similar field of endeavor teaches  wherein said packet scheduler is further configured to reallocate a scheduler queue of said set of scheduler queues to a different packet flow in response to a determination that a count of a number of packets of a packet flow assigned to said scheduler queue is below a threshold amount(Mekka fig. 7 [0035] bucket being move to different resources queue based on a threshold i.e. if a queue has been idle for a long time and [0036][0037] queue reassignment taking place [0037] packet being moved to different bucket or queue based on expiry of a timer and selection of queue for a bucket based on a timer see also [0039] see also fig.9).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Mekka and the teaching of Firoiu to use a polling system to find out for how long a queue or bucker has been idle in order to perform reallocation. Because Mekka teaches avoiding uneven load distribution by using aggregated ports channels and multi-core to processing to provide dynamic traffic distribution (Mekka [0002]).

Claim(s)  17,20 are rejected under 35 U.S.C. 103 as being unpatentable over  Firoiu et al (US-PG-PUB 2006/0039393 A1) and in view of Mekkattuparamban (US-PG-PUB 2013/0188494 A1) hereinafter Mekka and in view of Dumitrescu et al. (US-PG-PUB 2015/0341473 A1).

As to claim 17. The combination of Firoiu and Mekka teaches all the limitations of parent claim 16,
Firoiu teaches further comprising memory operable to store a table (Firoui [0012] memory)
 Firoui does not teach comprising identifiers for a number of said packet flows, wherein said table comprises a hash table, and wherein said packet scheduler is further configured to: 
compute a hash key based on an identifier for a packet flow of said plurality of packet flows that includes said packet 
use said hash key to search said table for a match entry matching said identifier for said packet flow that includes said packet
 responsive to locating said match entry in said table, assign said packet to a scheduler queue associated with said match entry
and
  responsive to a failure to locate said match entry in said table, assign said packet to a Least-Recently-Used (LRU) scheduler queue
However Mekka from a similar field of endeavor teaches comprising identifiers for a number of said packet flows(Mekka fig.2 [0020] [0022] each entry which are being assigned to queue having an aging field see also fig. 4 allocation of packet to queue based on a computed hash bucket identifier), wherein said table comprises a hash table(Mekka fig.2 [0020] [0022] each entry which are being assigned to queue having an aging field see also fig. 4 allocation of packet to queue based on a computed hash bucket identifier), and wherein said packet scheduler is further configured to: 
compute a hash key based on an identifier for a packet flow of said plurality of packet flows that includes said packet(Mekka [0013] hash value being computed and compared from value in a header of packet based on which packet are being assigned to queue or bucket see also fig. 4 and fig 9),
use said hash key to search said table for a match entry matching said identifier for said packet flow that includes said packet(Mekka [0013] hash value being computed and compared from value in a header of packet based on which packet are being assigned to queue or bucket);
 responsive to locating said match entry in said table, assign said packet to a scheduler queue associated with said match entry(Mekka [0033] array having index and [0022] each entry in the queue allocation table having a qid and age counter and load based on which packet are being assigned to flow and 32 bit integer for qid, load and aging see also [0020]),
The combination of Firoui and Mekka does not teach and
  responsive to a failure to locate said match entry in said table, assign said packet to a Least-Recently-Used (LRU) scheduler queue
However Dumitrescu from a similar field of endeavor teaches   and
  responsive to a failure to locate said match entry in said table, assign said packet to a Least-Recently-Used (LRU) scheduler queue(Dumitrescu [0032] [0033] a table being searched for a match based on whether a match is found or not action is being taken such has looking into a LRU  and new entry being created to add the flow having no match). 
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Dumitrescu and the combined teaching of Firoiu and Mekka to search for a match in order to assign packet to queue. Because Dumitrescu teaches a method for hash table optimization by minimizing the amount of data to be compared against input data (Dumitrescu [0002]). 

As to claim 20. The combination of Firoiu and Mekka teaches all the limitations of parent claim 16,
The combination of Firoiu and Mekka does not teach wherein said packet scheduler is further configured to reallocate a scheduler queue of said set of scheduler queues to a different packet flow in response to a determination that an identifier for a packet flow assigned to said scheduler queue is the least recently used entry in a table comprising identifiers for said packet flows.
However Dimitris from a similar field of endeavor teaches  wherein said packet scheduler is further configured to reallocate a scheduler queue of said set of scheduler queues to a different packet flow in response to a determination that an identifier for a packet flow assigned to said scheduler queue is the least recently used entry in a table comprising identifiers for said packet flows(Dumitrescu [0032] [0033] a table being searched for a match based on whether a match is found or not action is being taken such has looking into a LRU  and new entry being created to add the flow having no match).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Dumitrescu and the combined teaching of Firoiu and Mekka to search for a match in order to assign packet to queue. Because Dumitrescu teaches a method for hash table optimization by minimizing the amount of data to be compared against input data (Dumitrescu [0002]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VOSTER PREVAL/Examiner, Art Unit 2412           

/CHARLES C JIANG/Supervisory Patent Examiner, Art Unit 2412